DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because in block 502 of Figure 5, the word “foemed” is misspelled and should read –formed--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 001 of the specification, the U.S. Patent Number for parent application number 14/359,293 should be provided and subsequent parent application number 16/225,486 should be listed and its corresponding U.S. Patent Number should also be provided.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 11-19 of U.S. Patent No. 10,895,295. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding instant independent Claim 29, Claim 11 of the ‘295 patent discloses most all the features of the claimed brake system, except for the brake system being a braking surface for the vehicle, wherein the braking surface comprises the claimed friction surface, activated layer, supporting layer, and transfer film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the braking system of the ‘295 patent to be a braking surface comprising the friction surface, activated layer, supporting layer, and transfer film layer, as claimed in the instant application, in order to provide the vehicle with an improved frictional braking surface in order to generate more efficient braking performance. 
Regarding instant Claim 30, see Claim 11 of the ‘295 patent.
Regarding instant Claim 31, see Claim 12 of the ‘295 patent.
Regarding instant Claim 32, see Claim 12 of the ‘295 patent.
Regarding instant Claim 33, see Claim 13 of the ‘295 patent.
Regarding instant Claim 34, see Claim 14 of the ‘295 patent.
Regarding instant Claim 35, see Claim 15 of the ‘295 patent.
Regarding instant Claim 36, see Claim 16 of the ‘295 patent.
Regarding instant Claim 37, see Claim 17 of the ‘295 patent.
Regarding instant Claim 38, see Claim 18 of the ‘295 patent.
Regarding instant Claim 39, see Claim 19 of the ‘295 patent.
Regarding instant independent Claim 40, Claim 1 of the ‘295 patent discloses most all the features of the claimed method, except for the method transferring an amount of friction material from a brake pad to a friction surface of a braking surface for a vehicle, wherein the braking surface comprises the claimed friction surface, activated layer, supporting layer, and transfer film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of the ‘295 patent so that an amount of friction material from the brake pad is transferred to the friction surface of a braking surface for a vehicle, as claimed in the instant application, in order to provide the vehicle with an improved frictional braking surface in order to generate more efficient braking performance. 
Regarding instant Claim 41, see Claim 1 of the ‘295 patent.
Regarding instant Claim 42, see Claim 1 of the ‘295 patent.
Regarding instant Claim 43, see Claim 2 of the ‘295 patent.
Regarding instant Claim 44, see Claim 3 of the ‘295 patent.
Regarding instant Claim 45, see Claim 4 of the ‘295 patent.
Regarding instant Claim 46, see Claim 5 of the ‘295 patent.
Regarding instant Claim 47, see Claim 6 of the ‘295 patent.
Regarding instant independent Claim 48, Claim 11 of the ‘295 patent discloses most all the features of the claimed brake system, except for the brake system being a braking surface for the vehicle formed by a process comprising machining a friction surface, wherein the braking surface comprises the claimed friction surface, activated layer, supporting layer, and transfer film layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the braking system of the ‘295 patent to be a braking surface for a vehicle formed by a process comprising machining the friction surface, wherein the braking surface comprises the friction surface, activated layer, supporting layer, and transfer film layer, as claimed in the instant application, as a matter of design preference dependent upon the desired type of manufacturing process to most efficiently construct the braking surface and in order to provide the vehicle with an improved frictional braking surface in order to generate more efficient braking performance. 

Allowable Subject Matter
Claims 29-48 would be allowable if rewritten or amended to overcome the double patenting rejection(s) above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent Claims 29, 40, and 48 (and their respective dependent claims), while U.S. Patent No. 6,585,089 to Parker discloses a coated brake pad used in a brake assembly in combination with a counter friction element, such as a brake disk with a braking surface having opposite sliding surfaces adapted for contact with a brake pad, and a protective layer formed on a contact surface of the brake disk by applying pressure to the surface of the coated brake pad, Parker does not disclose that the braking surface comprises a supporting layer applied to the friction surface after formation of the activated layer on the friction surface nor the formation of the activated layer on the friction surface resulting from a process comprising back-sputtering of the friction surface (i.e., the allowed subject matter from the U.S. Patent No. 10,895,295 parent application). 
It is for these reasons that applicant’s invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/02/22